DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 4,608,929).
Referring to Claim 1: Park discloses a system, comprising: 
a first turntable hub (38) configured to control operation of a first vehicle turntable (12) comprising one or more wheels (42, 44, 46) and one or more motors (50) configured to drive the one or more wheels, the first turntable hub being situated in a center of the first vehicle turntable (Fig. 4) (Col. 4, lines 31-43); and 


Referring to Claim 2: Park discloses a system, wherein the control unit (64) is further configured to provide control signals to one or more additional turntable hubs (38) (Col. 2, lines 48-50) for respectively controlling operation of one or more additional vehicle turntables (Col. 2, lines 36-48).
	While Park’s control unit 64 is not configured to provide simultaneous control of an additional turntable hub, Park’s control unit 64 is configured to control additional turntable hubs 38 when the vehicle moves to another turntable situated at an appropriate distance from the first turntable. Thus, Park satisfies the claim language.

Referring to Claim 3: Park discloses a system, wherein the control signals (left, stop, right) (Fig. 3) provided to the additional turntable hubs (38) (Col. 2, lines 48-50) are the same as the control signals provided to the first turntable hub (Col. 5, lines 2-8).

Referring to Claim 5: Park discloses a system, wherein the control unit (64) is a central controller communicatively coupled to each of the turntable hubs (38) via a communication network (38, 60, 62, 64) (Fig. 1). 
	Park teaches turntables located near one another (Col. 2, lines 48-50). Thus, the “communication network” may be reasonably interpreted as the in-vehicle remote-

Referring to Claim 6: Park discloses a system, further comprising: a first control device (60) communicatively coupled to the first turntable hub (38) and to the control unit (64) for relaying control signals there between (Fig. 1) (Col. 4, line 62 – Col. 5, line 12).

Referring to Claim 9: Park discloses a system, wherein the control signals are configured to stop rotation (via stop button 68) of the first vehicle turntable (12) at a user-selected position (Fig. 3) (Col. 5, lines 24-30).

Referring to Claim 10: Park discloses a system, wherein the control signals are configured to control a direction of travel (via buttons 66 and 70) and a rotational speed of the first vehicle turntable (Fig. 3) (Col. 5, lines 4-8).
	The switch box 64 of Park enables the rotation speed to be controlled because control of the motor between on and off positions varies the speed between the on position and the off positions, i.e., switch box 64 controls the speed from the activated speed to the deactivated speed (zero).

Referring to Claim 11: Park discloses a system, wherein the control signals are configured to enable or disable at least one of the one or more motors (Col. 5, lines 13-30).

Referring to Claim 12: Park discloses a system, wherein the control signals comprise user-selected control settings (left, right, stop) entered into the control unit (64) (Col. 5, lines 2-8) (Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Colsman (US 5,469,676).
Referring to Claim 13: Park does not teach that the control signals comprise control settings automatically selected by a processor executing software for controlling the first vehicle turntable. However, Park teaches a vehicle parking system with multiple turntables (8), wherein control signals comprise control settings automatically selected by a processor executing software for controlling the first vehicle turntable (Col. 5, lines 11-21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Park to automate the turntable control settings using a processor executing software, as taught by Colsman, in order to coordinate movement of the turntable with other elements in a vehicle transport system. Further, it has been held that broadly providing a mechanical or automatic means to replace In re Venner, 120 USPQ 192.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Valencia (US 4,716,837)
Referring to Claim 7: Park does not teach that the first control device is communicatively coupled to the control unit via a wireless communication network. Rather, Park teaches that “the transmitter 60 is connected in a standard fashion by a cable 62 or the like, to a remote-control switch box 64” (Col. 4, lines 62-64) (Fig. 1). However, Valencia teaches an automobile turntable, wherein a wireless transmitter (20) or a wired control box (17) may be used to offer both remote and local operation of the turntable to the user (Fig. 1) (Col. 2, line 60 – Col. 3, line 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Park to communicate between the first control device 60 and the control unit 64 using a wireless communication network, such as the wireless transmitter taught by Valencia, in order to offer extended remote operation of the turntable, so that the turntable may be controlled from outside of the vehicle.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colsman (US 5,469,676).
Referring to Claim 14: Colsman discloses a system, comprising: 
a first turntable hub (“rotating mechanism (not shown)”) configured to control operation of a first vehicle turntable (8) (Col. 4, lines 4-10) (Fig. 1); 
a second turntable hub (“rotating mechanism (not shown)”) configured to control operation of a second vehicle turntable (8) (Col. 4, lines 4-10); and 
a control unit (required for mutually coordinated turntable movement) communicatively coupled to (a) the first turntable hub to provide a first control signal to the first turntable hub and (b) the second turntable hub to provide a second control signal to the second turntable hub (Col. 5, lines 11-21).

Referring to Claim 23: Colsman discloses a system, wherein the first and second control signals include control settings automatically selected by a processor executing software for controlling the first and second vehicle turntables (8) (Col. 5, lines 11-21).

Claims 17-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colsman in view of Park.
Referring to Claim 17: Colsman does not specifically teach that the second control signal is the same as the first control signal. However, Park teaches an automobile parking and storage system, wherein the control unit (64) sends three types of signals, left, stop, and right, to the turntable (12) via three corresponding buttons (66, 68, 70) (Fig. 3) (Col. 5, lines 13-30). It would have been obvious to one of ordinary skill in the 

Referring to Claim 18: Colsman does not specifically teach that the first and second control signals are configured to simultaneously stop rotation of the first and second vehicle turntables at a user-selected position. However, Park teaches an automobile parking and storage system, wherein the control unit (64) sends three types of signals, left, stop, and right, to the turntable (12) via three corresponding buttons (66, 68, 70) (Fig. 3) (Col. 5, lines 13-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Colsman to send the same type of command signals taught by Park, and to send the stop signal to two different turntables in order to coordinate the movement of the turntables to effectuate the safe movement of cars.

Referring to Claim 19: Colsman does not specifically teach that the first control signal is configured to cause movement of the first vehicle turntable, and the second control signal is configured to synchronize a movement of the second vehicle turntable to the movement of the first vehicle turntable. However, Park teaches an automobile parking and storage system, wherein the control unit (64) sends three types of signals, left, stop, and right, to the turntable (12) via three corresponding buttons (66, 68, 70) (Fig. 3) (Col. 5, lines 13-30). It would have been obvious to one of ordinary skill in the art before the 

Referring to Claim 20: Colsman does not specifically teach that the first control signal is configured to control a direction of travel and rotational speed for the first vehicle turntable, and the second control signal is configured to control a direction of travel and rotational speed for the second vehicle turntable. However, Park teaches an automobile parking and storage system, wherein the control unit (64) sends three types of signals, left, stop, and right, to the turntable (12) via three corresponding buttons (66, 68, 70) (Fig. 3) (Col. 5, lines 13-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Colsman to send the same type of command signals taught by Park, and to send the left, stop, and right signals to two different turntables in order to coordinate the movement of the turntables to effectuate the safe movement of cars.
	The switch box 64 of Park enables the rotation speed to be controlled because control of the motor between on and off positions varies the speed between the on position and the off positions, i.e., switch box 64 controls the speed from the activated speed to the deactivated speed (zero).

Referring to Claim 21: Colsman does not specifically teach that the first control signal is configured to cause the first vehicle turntable to rotate in a first direction of travel at a 

Referring to Claim 22: Colsman does not specifically teach that the first and second control signals include user-selected control settings entered into the control unit by a user. However, Park teaches an automobile parking and storage system, wherein the control unit (64) sends three types of signals, left, stop, and right, to the turntable (12) via three corresponding buttons (66, 68, 70) (Fig. 3) (Col. 5, lines 13-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Colsman to send the same type of command signals taught by Park, which are entered into the control unit by a user using buttons, in order to allow the user to have direct control of the turntable and enhance user control of the system.

Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colsman in view of Salloum (US 3,613,909).
Referring to Claim 24: Colsman does not specifically teach that the control unit is a central controller. However, Salloum teaches a vehicle parking system, wherein the control unit is a central controller (34) (Col. 5, lines 44-47) and is communicatively coupled to the first and second turntable hubs via a communication network (Col. 9, lines 18-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Colsman to use a central controller, such as the one taught by Salloum, in order to coordinate the movement of multiple turntables from a single location.

Allowable Subject Matter
Claims 4, 8, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, Park fails to teach that “the first turntable hub is configured to operate as a master device, and each of the one or more additional turntable hubs is configured to operate as a slave device.” Park’s control unit 64 is located in the vehicle (Col. 4, lines 64-68), and it would not be obvious for the control unit in one vehicle to control additional turntables simultaneously. Further, it would not be obvious to create a master/slave relationship between turntable hubs. Park teaches away from simultaneous control and a master/slave relationship because Park does not want the controller in one vehicle to inadvertently activate nearby turntables. As described in 
Regarding claim 8, Park does not teach that the first control device is coupled to the first turntable hub via a wired connection. Rather, Park teaches that the first control device (60) is coupled to the first turntable hub (38) via a wireless communication network (Fig. 1) (Col. 4, lines 48-52). The Examiner finds no obvious reason to create a wired connection between Park’s first control device (60) and the turntable hub (38). The purpose of Park’s receiver 38 being in the center of turntable appears to be part of a safety feature to avoid radio interference with other turntables by using a very weak radio frequency to transmit over less than one meter (see Col. 4, lines 48-57). To replace Park’s weak radio frequency connection with a wired connection would render the central location of Park’s receiver 38 as unneeded and would be contrary to the intended purpose of the device. While Valencia teaches both wired and wireless control of the turntable (Fig. 1) (Col. 2, line 60 – Col. 3, line 2), the Examiner still finds that it would be impractical to modify Park so that a wired connection ran from the first control device (60) to the turntable hub (38). Further, if one were to modify Park with a wired first control device, such as adding Valencia’s wired control box 17, then the wire would run from Valencia’s control box 17 to Park’s perimeter motor controller 56, not to Park’s 
Regarding claim 15, Colsman does not teach that “the first turntable hub is configured to operate as a master device and the second turntable hub is configured to operate as a slave device.” It would not be obvious to modify Colsman to create a master/slave relationship between turntable hubs. Such a modification would require improper hindsight reasoning.
Regarding claim 16, Colsman does not teach that “the first control signal includes a master mode setting for the first vehicle turntable, and the second control signal includes a slave mode setting for the second vehicle turntable.” It would not be obvious to modify Colsman to create a master/slave relationship between turntable hubs. Such a modification would require improper hindsight reasoning.

Conclusion
The references made of record and not relied upon are considered pertinent to applicant's disclosure because the references relate to the control of vehicle turntables: US-20190226225 and US-4172422.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617